BLODGETT, P. J.
Heard upon motion of defendant for a new trial after verdict of a jury for plaintiff for $125.
Dispute between parties as to whether defendant agreed to have a certain mortgage of personal property transferred to plaintiff, the money to take up said mortgage having been raised by a loan which plaintiff paid. Defendant received the proceeds of ■said loan and caused to be transferred to himself the mortgage aforesaid, and then foreclosed the mortgage and received the proceeds of the foreclosure sale.
The testimony was conflicting as to what agreement had been made between the parties.
Motion denied.